Citation Nr: 0105277	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for degenerative disc disease of the lumbosacral 
spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
December 1997.     

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California, (the RO) in which service connection for 
lumbar strain was established and a zero percent evaluation 
was assigned effective December 18, 1997, the day after the 
veteran left the service.  

In a September 1999 rating decision, the RO assigned a 40 
percent evaluation to the veteran's service-connected lumbar 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  In 
June 2000, the veteran's service-connected lumbar spine 
disability was characterized as degenerative disc syndrome of 
the lumbosacral spine, and the 0perative diagnostic code was 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
The assigned disability rating was continued at 40 percent 
disabling.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Veterans Appeals for Veteran's Claims (Court) held 
that regarding a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 40 percent for degenerative disc 
syndrome of the lumbosacral spine remains before the Board 
for appellate review.  


FINDINGS OF FACT

1.  The service-connected degenerative disc syndrome of the 
lumbosacral spine is manifested by degenerative disc disease 
at L4-5 and L5-S1 with L5 radiculopathy, complaints of 
constant pain in the low back and intermittent pain down the 
legs, and objective findings of characteristic pain on motion 
and muscle spasm with little intermittent relief, which is 
productive of pronounced disability.    

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 disability evaluation for 
degenerative disc syndrome of the lumbosacral spine have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000). 

2.  An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability evaluation 
in excess of the currently assigned 40 percent for her 
service-connected lumbosacral spine disability.  In the 
interest of clarity, after reviewing generally applicable law 
and regulations and describing the factual background of this 
case, the Board will discuss the issue on appeal.  Finally, 
the matter of an extraschedular rating will be discussed.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

The schedular criteria

Under Diagnostic Code 5293 [intervertebral disc disease], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2000). 

A precedent opinion of the General Counsel of the Secretary 
of VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae. 

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2000). 

Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C.A. § 5107);


In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service medical records reveal that the veteran was treated 
for low back pain on numerous occasions, starting in 1990.  
Diagnoses of lumbar strain were made during service.

As indicated in the Introduction, service connection was 
granted for lumbosacral strain in a September 1988 RO rating 
decision, and a noncompensable disability rating was 
assigned.  The RO noted that the veteran failed to report for 
a scheduled VA compensation and pension examination in April 
1998.

A July 1999 VA examination report indicates that the veteran 
reported having chronic low back pain.  She stated that she 
worked as a postal worker and that she had no loss of work 
due to her lumbar spine disability.  It was noted that the 
veteran had no radicular symptoms or change in bowel or 
bladder control.  Examination revealed that the veteran was 
in no apparent distress.  She had no obvious deformity or 
bony tenderness.  There was mild lumbosacral spasm.  Range of 
motion was flexion to 40 degrees, extension to 10 degrees, 
right and left flexion to 15 degrees, and right and left 
rotation to 30 degrees.  Straight leg raising was negative to 
90 degrees.  Deep tendon reflexes were 1+ the Achilles.  Toes 
were downgoing.  The assessment was chronic lumbosacral 
strain with mild lumbosacral paraspinal spasm.  

A July 1999 X-ray examination of the lumbar spine revealed 
mild levoconvex lower lumbar scoliosis and moderate narrowing 
of the L5-S1 disc.  The impression was degenerative disc 
disease at L5-Sl.

Treatment records by Dr. K.C. indicate that in September 
1999, the veteran presented with complaints of back pain.  A 
November 1999 treatment record reflects an assessment of low 
back pain/sacroiliitis.  It was noted that the veteran 
received a local injection into the sacroiliac joints; the 
veteran did not feel any better after the injection.  

In a February 2000 statement, the veteran's chiropractor 
stated that he had treated the veteran for low back pain for 
three months.  He stated that in November 1999, she had 
complaints of low back pain, primarily on the left side, and 
left leg pain.  Examination revealed that the dorsolumbar 
range of motion was flexion to 55/80 degrees, with increased 
pain at 22 degrees; extension to 15/30 degrees with increased 
pain at 10 degrees; right lateral flexion to 25/35 degrees 
with pain at 22 degrees; and left lateral flexion to 20/35 
degrees with pain at 15 degrees.  There was tenderness and 
spasms at L5 into the left sacroiliac joint.  X-ray 
examination revealed retrolisthesis at L5 upon the sacrum.  
There was approximately 75 percent of disc degeneration at 
the L5-S1 disc.  The chiropractor stated that after three 
months of treatment, the veteran's low back pain had 
decreased somewhat in intensity but it remained constant and 
the veteran still presented with muscle spasm in the lumbar 
spine primarily on the left hand side and into the sacroiliac 
joint.  The chiropractor stated that continued treatment of 
the veteran would give her temporary relief, but due to the 
degenerative situation of her L5-S1 disc, her condition would 
continue to progress.  

In a February 2000 statement, Dr. M.P., a rheumatologist, 
stated that the veteran had possible reactive arthritis.  The 
rheumatologist stated that there was a history of sacroiliac 
joint tenderness.  


At a hearing before a RO hearing officer in March 2000, the 
veteran stated that she had constant pain in the low back and 
a few times a week, she had pain shooting down her leg 
[hearing transcript, page 2].  She had spasms when the pain 
was severe [page 3].  The veteran stated that she worked 30 
hours a week as a window clerk for the post office.  She 
stated that she worked from six to eight hours a day; she had 
problems when she worked eight hours a day [page 4].  

An April 2000 Magnetic Resonance Imaging (MRI) revealed 
degenerative disc disease at L4-5 and L5-S1 with probable 
tiny annular radial tear of the L4-5 intervertebral disc with 
no evidence of disc herniation and a combination of 
hypertrophy, ligamentum flavum and mild congenital narrowing 
of the pedicles at L4-5 contributing to borderline central 
canal stenosis at that level.   

A May 2000 VA examination report indicates that the examiner 
was asked to render an opinion as to the veteran's functional 
impairment due to pain, fluctuation of symptoms and loss of 
normal joint strength, excursion, speed, coordination, or 
endurance.  The veteran reported that she currently worked as 
a postal worker and either sorted mail or worked as a window 
attendant.  She worked an average of 30 hours a week.  The 
veteran reported that she had increased pain in her low back 
after working about 6 hours or walking more than 2 blocks.  
It was noted that since service, the veteran developed low 
back pain and pain down her left leg to her calf and about 
three months earlier she had developed pain down her right 
leg.  It was noted that the veteran had been getting 
chiropractic treatments about once every three weeks for 
about three to four months, but she stopped the treatment 
because it did not seem to change anything.  The veteran 
reported having aching in her low back about in the midline 
and somewhat to the left from an area of L4-5 to L5-Sl.  The 
examiner noted that these episodes invariably followed 
prolonged standing and this was apparently one of the reasons 
the veteran worked a 30 hour week. 

Examination revealed that arching the back 30 degrees 
produced obvious tightness in the low back at the area of L5-
S1 with muscle spasm and muscular tightness.  Flexion forward 
to about 40 degrees produced pain with pain down the left 
leg.  The veteran could bend reasonably comfortably with her 
fingertips reaching her knees.  Bending 6 or 8 degrees 
produced severe discomfort in her low back and obvious muscle 
spasm.  The veteran could bend further if she bent her knees.  
Lateral rotation was obviously uncomfortable for her.  The 
examiner indicated that when he laterally rotated the veteran 
to the right, this produced pain in her low back and down her 
leg to the calf.  When the examiner rotated her to the left, 
this did not produce pain.  The veteran could stand on her 
toes and on her heels with some difficulty as far as the 
heels with balance.  Reflexes were 1 to 2+ but equal for both 
knees and ankle jerks.  The veteran had good quadriceps 
strength bilaterally. 

The examiner stated that in answer to the specific questions 
asked, the veteran clearly had chronic mechanical low back 
pain with probable radiculopathy involving the left L5 root 
or possibly the S1 root.  The examiner stated that the origin 
of the problem was probably the L5-S1 disc.  The examiner 
stated that he believed the veteran had limited motion in her 
back.  He indicated that the veteran had lost about half of 
her normal extension and 60 percent of her normal flexion.  
The examiner stated that the veteran lost over 2/3 of her 
carrying capacity; prior to this problem, she could normally 
carry 70-75 pounds and now, she had difficulty carrying 25-30 
pounds for any distance.  The examiner stated that the 
veteran could no longer run.  He indicted that her 
coordination was intact but her endurance was impaired in 
that she could stand for only four to six hours and even 
then, she sought a way to sit down.  She had difficulty 
sitting in a prolonged fashion and had to get up and walk 
around because of pain down her left leg into her calf.  The 
examiner indicated that if it was possible to obtain the MRI 
imaging and it supported the suspicion of an L5 or S1 
radiculopathy to the left, the examiner indicated that he 
would send a supplement report.  The examiner stated that 
over time, the veteran's back disability apparently evolved 
as far as the stability of the pain.  The examiner indicated 
that it was his impression that except for the unfortunate 
occurrence of now right-sided pain in the past three months, 
the level of discomfort has been pretty much the same.  He 
indicated that the veteran's restricting effect of the 
recurring back pain has apparently worsened some and it took 
less standing and carrying now than it did three or four 
years ago.

In a May 2000 addendum to the VA examination report, the 
examiner reviewed the MRI and concluded that the impression 
was degenerative disc disease at L4-5 and L5-S1 with L5 
radiculopathy probably secondary to the hypertrophic 
ligamentum and borderline spinal stenosis.  

Analysis

Initial matters

Initially, with respect to VA's statutory duty to assist the 
veteran in the development of her claim, the Board concludes 
that there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim.  The veteran and her accredited 
representative have been accorded the opportunity to present 
evidence and argument in support of the claim, including 
presenting personal testimony at a hearing before the RO in 
March 2000.  The Board notes that the veteran was afforded VA 
examinations in July 1999 and May 2000.  Pertinent outpatient 
treatment records have been obtained.  The Board is aware of 
no additional evidence which may be pertinent to an informed 
decision as to this issue, and the veteran and her 
representative have not pointed to any such evidence.    

The Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claim and 
the RO met its duty to assist the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   No further development is required in order to 
comply with VA's duty to assist. 


Discussion

(i.)  Assignment of diagnostic code

The RO has assigned a 40 percent evaluation to the veteran's 
service-connected degenerative disc disease of the 
lumbosacral spine under the provisions of Diagnostic Code 
5293 [intervertebral disc syndrome].      

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected 
degenerative disc disease of the lumbosacral spine is most 
consistent with the application of Diagnostic Code 5293, and 
that diagnostic code is the most appropriate.  The veteran's 
symptoms and diagnosis are consistent with the rating 
criteria found in Diagnostic Code 5293.  The veteran's 
lumbosacral spine disability is manifested principally by 
symptoms usually associated with degenerative disc disease, 
such as pain on motion, spasm, and radiculopathy.  Such 
symptoms and diagnosis are consistent with the rating 
criteria found in Diagnostic Code 5293.  

(ii.)  Application of the schedular criteria

In applying the law to the existing facts, the Board finds 
the evidence of record demonstrates the requisite objective 
manifestations for a 60 percent disability evaluation under 
Diagnostic Code 5293.  

Initially, the Board points out that the lumbosacral and 
sacroiliac joints are considered as one anatomical segment 
for rating purposes.  See 38 C.F.R. § 4.66 (2000).  

The medical evidence of record demonstrates that the veteran 
has degenerative disc disease of the lumbosacral spine with 
neurological findings appropriate to the site of the diseased 
discs.  Review of the record reveals that an April 2000 MRI 
revealed degenerative disc disease at L4-5 and L5-S1 with 
probable tiny annular radial tear of the L4-5 intervertebral 
disc and a combination of hypertrophy, ligamentum flavum and 
mild congenital narrowing of the pedicles at L4-5 
contributing to borderline central canal stenosis at that 
level.  The VA examiner who performed the May 2000 VA 
examination reviewed the April 2000 MRI and concluded that 
the veteran had degenerative disc disease at L4-5 and L5-S1 
with L5 radiculopathy probably secondary to the hypertrophic 
ligamentum and borderline spinal stenosis.  
 
The record shows that the veteran has complaints of pain in 
her low back that radiates down her legs.  As noted above, 
the May 2000 VA examination addendum report reflects a 
diagnosis of degenerative disc disease at L4-5 and L5-S1 with 
L5 radiculopathy.  In a February 2000 statement, the 
veteran's chiropractor stated that the veteran had complaints 
of low back pain primarily on the left side and left leg 
pain.  At the hearing before the RO in March 2000, the 
veteran indicated that she has shooting pain down her left 
leg a few times a week.  The May 2000 VA examination report 
indicates that the veteran reported having low back pain with 
pain down her left leg since service.  The veteran stated 
that she had pain down her right leg for about three months.  
The VA examination report indicates that certain movements 
produced the pain down the veteran's legs.  For instance, 
forward flexion to 40 degrees produced pain with pain down 
the veteran's leg.  Lateral rotation to the right produced 
pain in the low back and down her leg. 

The medical evidence of record accordingly demonstrates that 
the veteran's lumbar spine disability causes characteristic 
pain on motion.  The VA examination reports and private 
medical treatment records indicate that the veteran had 
complaints of chronic low back pain.  This is consistent with 
the veteran's testimony at her personal hearing in March 
2000.  Moreover, there are objective findings of pain upon 
examination.  The February 2000 statement by the veteran's 
chiropractor indicates dorsolumbar flexion was to 55/80 
degrees, with increased pain at 22 degrees and extension was 
to 15/30 degrees with increased pain at 10 degrees.  The 
chiropractor stated that there was pain with right and left 
lateral flexion.  The chiropractor stated that continued 
treatment of the veteran would only give her temporary 
relief.  The May 2000 VA examination report indicates that 
forward flexion to about 40 degrees produced pain with pain 
down the leg and rotation to the right produced pain in the 
low back and down the veteran's leg.  The initial diagnosis 
was mechanical low back pain.  As noted above, after review 
of the MRI, the VA examiner changed the diagnosis to 
degenerative disc disease at L4-5 and L5-S1 with L5 
radiculopathy.   

Further, there is medical evidence of record of muscle spasm.  
The July 1999 VA examination report indicates that the 
veteran had mild lumbosacral spasm.  The February 2000 
statement by the chiropractor indicates that the veteran had 
muscle spasm in the lumbar spine primarily on the left side 
and into the sacroiliac joint.  The May 2000 VA examination 
report indicates that arching the back produced obvious 
tightness in the low back in the area of L5-S1 with muscle 
spasm and muscular tightness and bending to 6 or 8 degrees 
produced obvious muscle spasm.  There were also findings of 
tenderness at the sacroiliac joint.    

The examiner who performed the May 2000 examination also 
stated that the veteran had limited motion in her back with a 
loss of about half of her normal extension and a loss of 60 
percent of her normal flexion due to her lumbar spine 
disability.  The examiner indicated that the veteran lost 
over two-thirds of her carrying capacity; she now had 
difficulty carrying 25-30 pounds for any distance.  The 
examiner stated that the veteran could no longer run.  The 
examiner also indicated that the veteran's endurance was 
impaired in that she could stand for only four to six hours 
and even then, she sought a way to sit down.  She had 
difficulty sitting in a prolonged fashion and had to get up 
and walk around because of pain down her left leg into her 
calf.  

In light of the above evidence, the Board finds that the 
evidence of record demonstrates the requisite objective 
manifestations for a 60 percent disability evaluation under 
Diagnostic Code 5293.  The medical evidence of record, which 
has been discussed above, establishes that the veteran has a 
pronounced lumbosacral disability, to include back pain, pain 
radiating to her lower extremities, and associated muscle 
spasm.  Consequently, the Board finds that a 60 percent 
evaluation is appropriate under Diagnostic Code 5293.   

(iii.)  Application of other diagnostic codes

As discussed in detail above, the Board believes that 
Diagnostic Code 5293 is the most appropriate for rating the 
veteran's service-connected disability.  Moreover, a 
disability evaluation in excess of 60 percent is not 
available is not warranted under Diagnostic Code 5292 
[limitation of motion of the lumbar spine] for Diagnostic 
Code 5295 [lumbosacral strain], which are also potentially 
applicable.  

(iv.)  DeLuca considerations

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000) may provide a basis for an 
increased evaluation for service-connected lumbosacral spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206. 

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
60 percent evaluation for intervertebral disc syndrome of the 
lumbar spine under Diagnostic Code 5293, which is the maximum 
allowable rating.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  
See Johnston, 10 Vet. App. at 85. 

(v.)  Esteban considerations

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Esteban and Bierman, supra. 

After reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate disability distinct from his 
degenerative disc disease.  VA examinations in 1999 and 2000 
did not identify any separate neurological findings.  There 
was no evidence of manifestations of neurological 
symptomatology that was distinct from the lumbosacral spine 
symptoms.  Therefore, the Board concludes that the veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132 [which involved a separate 
disability, foot drop]. 

(vi.) Fenderson Considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that in cases, such as this one, in which an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings".

In this case, the Board believes that the evidence discussed 
above allows for the assignment of a 60 percent disability 
rating effective from December 18, 1997, the day after the 
veteran's separation from service.  See 38 C.F.R. § 3.400 
(2000).  In essence, there is little evidence that the 
veteran's service-connected disability has appreciably 
changed during this time period.  

(vii.)  Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 .  
In the November 1999 Statement of the Case, the RO 
specifically considered whether extraschedular rating under 
38 C.F.R. § 3.321(b) should be assigned as to the service-
connected lumbosacral disability.  The RO concluded that this 
case did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is no evidence that the service-connected lumbosacral 
spine disability presents an unusual or exceptional 
disability picture.  As discussed in detail above, the 
service-connected lumbosacral spine disability is principally 
manifested by complaints of constant pain, muscle spasms, and 
MRI findings of degenerative disc disease at L-5-S1 with 
radiculopathy.  The veteran's lumbosacral spine disability is 
rated under Diagnostic Code 5293 [intervertebral disc 
disease].  This diagnostic code specifically contemplates 
neurological findings appropriate to the site of the diseased 
disc, characteristic pain on motion and muscle spasm.  The 
Board finds that the veteran's symptoms are consistent with 
the criteria in the Rating Schedule.  There is no evidence 
that the clinical picture is in any way out of the ordinary.  
The Board finds that the veteran's disability picture is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.
See 38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently or at all for lumbosacral spine disability.  
Indeed, there is no evidence of any recent hospitalization 
for this disability.   

The Board further finds that the evidence of record does not 
establish that the veteran's service connected lumbosacral 
spine disability causes marked interference with employment.  
The evidence of record shows that the veteran is employed as 
a postal worker. 

The Board has no reason to doubt that the veteran's testimony 
to the effect that her lumbosacral spine disability causes 
her discomfort and may limit her efficiency in performing 
certain work-related tasks.  This alone, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  The decrease in the veteran's ability to 
perform her job which is caused by her service-connected low 
back disability is recognized in the assigned 60 percent 
disability rating.   See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]; 
see also 38 C.F.R. §§ 3.321(a), 4.1 (2000).   

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected degenerative disc 
disease of the lumbosacral spine.  

(viii.)  Conclusion

In summary, a 60 percent disability evaluation for the 
service-connected degenerative disc disease of the 
lumbosacral spine is warranted, for the reasons and bases 
described above.  The benefit sought on appeal is accordingly 
granted.  


ORDER

Entitlement to a 60 percent disability evaluation 
degenerative disc disease of the lumbosacral spine is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

